Title: From Benjamin Franklin to Madame Brillon, [December 1783?]
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


          
            [December, 1783?]
          
          Je vous envoye incluses, les petites Pieces que vous, ma très chere Amie, m’a fait l’honneur de me demander. Celle sur le Jeu des Echecs, doit etre dedieé à vous, la plus belle conseil qu’elle contient, etant copié de votre maniere genereuse & magnanime de jouer, que j’ai si souvent experiencé.
          Mon petit Fils a été voir votre Maison. Je suis bien sensible de votre bonté en m’offrant la Preference, mais il le trouve trop magnifique pour nous.—
          Avec infiniment d’Estime & d’Affection, je suis, toujours a vous.
          
            B F.
          
          
        